In an action to foreclose a mortgage, the appeals are from (1) stated portions of an order of the Supreme Court, Suffolk County, dated May 22, 1979, which, inter alia, directed the appellant, who was the successful bidder at the judicial sale herein, to pay to the referee the sum of $15,472 as a tax adjustment as of February 16, 1979 (the date of the foreclosure sale), together with interest and carrying charges from March 14, 1979 (the date on which the deed was tendered by respondent and refused by appellant) to June 6, 1979 (the adjourned closing date) and (2) a further order of the same court, dated July 12, 1979, which awarded the referee additional compensation pursuant to CPLR 8003 (subd [b]) in the amount of $750. Order dated May 22, 1979 affirmed insofar as appealed from, without costs or disbursements, on the opinion of Mr. Justice McCarthy at Special Term. Order dated July 12, 1979 modified, on the facts, by reducing the award of additional compensation to $250. As so modified, said order affirmed, without costs or disbursements. The award of additional compensation was excessive to the extent indicated herein. Mollen, P. J., Damiani, Mangano and Martuscello, JJ., concur.